PER CURIAM.
This case involves John J. MeBurney’s petition for reinstatement as a member of the District of Columbia Bar. He was disbarred by the Court of Appeals of Maryland on October 20, 1978, for commingling and misappropriation of client funds. This court imposed reciprocal discipline and disbarred him on August 23,1979.
Hearing Committee Number Ten conducted a hearing on MeBurney’s petition on September 22, 1997. The hearing committee found that McBhrney met his burden under Roundtree1 by (1) demonstrating that he has acknowledged the seriousness and wrongfulness of his conduct; (2) reimbursing all monies owed to his clients and to the Client Security Funds in both Maryland and the District of Columbia; (3) apprising employers and business associates since his disbarment of his past misconduct and earning their trust; (4) serving as a paralegal in the Prince George’s County, Maryland law firm of Aragona & Aragona beginning on November 18, 1996; (5) earning reinstatement to *789the Maryland Bar on March 10, 1997, and practicing at Aragona & Aragona since that time; and (6) attending a continuing legal education seminar on District of Columbia law and vowing to attend additional seminars this year. The hearing committee recommended reinstatement.
The Board on Professional Responsibility concurred with the hearing committee’s findings and recommendation. Bar Counsel is of the view that McBurney has met his burden for reinstatement and does not oppose the petition.
Upon our review of the record and recommendations, we agree that McBurney should be reinstated. Accordingly, the petition for reinstatement is granted, and Mr. McBurney is reinstated to membership in the Bar, effective immediately.

So ordered.


. In re Roundtree, 503 A.2d 1215, 1217 (D.C. 1985).